Gunby, J.
The grounds for a sequestration, as provided by law, are much slighter than those for attachment; the latter requires facts which create and justify a reasonable belief; the former may be based upon circumstances which give rise only to a reasonable fear.
2. Where a merchant furnishes supplies to make a crop, though without a contract that the cotton shall be turned over, to him, may sequester, if he has good reasons to apprehend that the farmer is going to sell the cotton to another merchant with the promise to pay the proceeds over to the furnisher; the holder of a privilege has an interest in the thing, and the possessor of it cannot dispose of it against his wishes.
3. A sequestration must be based upon the state of facts existing at the time of its issuance, but subsequent acts may be proved, in order to show what were the intentions of tlie party when the seizure was made; so, where defendant bonds the cotton sequestered, and sells it, and does not pay the proceeds,' or any part thereof, to the merchant who supplied him, his conduct indicates that he never intended to satisfy the privileged debt, to which square dealing requires that he should devote the property after as well as before a seizure.